Jane Vring plaint. agt Henry Wheeler Deft in an action of the case for not paying the Summe of five pound twelve Shillings in mony due for three months and a halfe Service of Roger Kelley with him saide Wheeler Let unto him by the sd Vrin at thirty two Shillings per month on a voyage to Nevis & Jamaica which sd Kelley performed his Service in [476] But the now Defendt witholds the due whereby the now plaint. is damnified the value abovesd with other due damages &c. . . . The Jury . . . found for the plaint. five pound twelve Shillings in mony and costs of Court.